           Case 3:01-cv-00640-SI                    Document 2389                Filed 07/20/21             Page 1 of 33




D a vi d J. C u m mi n gs, O S B # 9 2 2 6 9 5                  T H E H O N O R A B L E MI C H A E L H. SI M O N
dj c @ n e z p er c e. or g
G e offr e y M. W hiti n g, O S B # 9 5 4 5 4 7
g w hiti n g @ g m w n e z p er c e. c o m
N E Z P E R C E T RI B E
O F FI C E O F L E G A L C O U N S E L
P. O. B o x 3 0 5
L a p w ai, I D 8 3 5 4 0
( 2 0 8) 8 4 3- 7 3 5 5 | P h o n e
( 2 0 8) 8 4 3-7 3 7 7 | F a x

Att or n e ys f or t h e N ez P er c e Tri b e


                                  I N T H E U NI T E D S T A T E S DI S T RI C T C O U R T
                                       F O R T H E DI S T RI C T O F O R E G O N

N A TI O N A L WI L D LI F E F E D E R A TI O N, et al.,                                       C as e N o.: 3: 0 1 -c v -0 0 6 4 0 -SI

                                Pl ai ntiffs,
                                                                                                              C ORRECTE D
    and                                                                                 D E C L A R A TI O N O F D A VI D B.
                                                                                            J O H NS O NI N S UPP O RT OF
S T A T E O F O R E G O N,                                                                 S T A T E O F O R E G O N’ S A N D
                                                                                                  N A TI O N A L WI L D LI F E
                                I nt er v e n or-Pl ai ntiff,                        F E D E R A TI O N’ S M O TI O N S F O R
                                                                                         P R E LI MI N A R Y I NJ U N C TI O N
     v.

N A TI O N A L M A RI N E FI S H E RI E S S E R VI C E, et al.,

                                D ef e n d a nts.


I, D a vi d B. J o h ns o n, d e cl ar e:

                                  I N T R O D U C TI O N A N D Q U A LI FI C A TI O N S

          1.         I h a v e pr e vi o usl y s u b mitt e d d e cl ar ati o ns i n t his pr o c e e di n g: D e cl ar ati o n of D a vi d

B. J o h ns o n, fil e d J ul y 2 6, 2 0 0 4 ( E C F N o. 5 9 1) (i n s u p p ort of m oti o n t o e nj oi n t h e c urt ail m e nt of

s u m m er s pill); D e cl ar ati o n of D a vi d B. J o h ns o n, fil e d J a n u ar y 9, 2 0 1 7 ( E C F N o. 2 1 1 7- 1) (i n


C O R R E C T E D D E C L A R A TI O N O F D A VI D B. J O H N S O N I N S U P P O R T O F S T A T E O F O R E G O N’ S
A N D N A TI O N A L WI L D LI F E F E D E R A TI O N’ S M O TI O N S F O R P R E LI MI N A R Y
I NJ U N C TI O N                                                                                             1
            Case 3:01-cv-00640-SI                       Document 2389                  Filed 07/20/21             Page 2 of 33




s u p p ort of m oti o n f or a d diti o n al s pill a n d e arl y o p er ati o n of t h e j u v e nil e fis h b y p ass at t h e l o w er

S n a k e Ri v er d a ms); R e pl y D e cl ar ati o n of D a vi d B. J o h ns o n, fil e d F e br u ar y 2 8, 2 0 1 7 ( E C F N o.

2 1 6 7).       M y pr of essi o n al e x p eri e n c e, e d u c ati o n, a n d q u alifi c ati o ns ar e s et f ort h i n t ho s e fili n gs

a n d ar e u p d at e d h er e.

            2.           I a m t h e M a n a g er of t h e N e z P er c e Tri b e’s ( Tri b e) D e p art m e nt of Fis h eri es

R es o ur c es M a n a g e m e nt ( D F R M) a n d h a v e s er v e d t h e Tri b e i n t h at c a p a cit y f or 2 0 y e ars. I

o bt ai n e d a B a c h el or of S ci e n c e i n Bi ol o g y a n d a M ast er of S ci e n c e i n Bi ol o g y fr o m N ort h er n

Ari z o n a U ni v ersit y i n 1 9 7 9 a n d 1 9 8 2, r es p e cti v el y. I h a v e b e e n e m pl o y e d b y t h e Tri b e’ s D F R M

f or 3 3 y e ars, i n cl u di n g s e v er al p ositi o ns pri or t o b e c o mi n g M a n a g er: D e p ut y Pr o gr a m M a n a g er,

Pr o d u cti o n C o or di n at or, M o nit ori n g a n d E v al u ati o n Bi ol o gist, a n d Fis h eri es Bi ol o gist. I h a v e

als o b e e n e m pl o y e d as a Fis h eri es Bi ol o gist wit h t h e B ur e a u of I n di a n Aff airs i n t h e

Al b u q u er q u e Ar e a Offi c e a n d wit h t h e U. S. F or est S er vi c e i n t h e N ort h er n R e gi o n R e gi o n al

Offi c e a n d o n t h e Cl e ar w at er N ati o n al F or est.

            3.           As M a n a g er of t h e Tri b e’s D F R M, I o v ers e e o n e of t h e l ar g est a n d m ost

s u c c essf ul tri b al fis h eri es pr o gr a ms i n t h e U nit e d St at es. 1 T h e D F R M h as 1 9 0 e m pl o y e es, 1 5 0

f ull-ti m e, a n a n n u al o p er ati n g b u d g et of o v er $ 2 0 milli o n, a n d ei g ht offi c es t hr o u g h o ut t h e N e z

P er c e Tri b e’s Tr e at y t errit or y i n Or e g o n a n d I d a h o. T h e D F R M             w or ks i n cl os e p art n ers hi p wit h

t h e f e d er al a n d st at e a g e n ci es a n d tri b es o n m a n y fr o nts, i n cl u di n g: m a n a gi n g a f e d er al fis h

h at c h er y, c o - m a n a gi n g a n ot h er, o p er ati n g its o w n h at c h er y a n d ei g ht a c cli m ati o n sit es , a n d

p art n eri n g wit h st at e a n d f e d er al a g e n c i es i n Or e g o n, W as hi n gt o n, a n d I d a h o t o pr o d u c e fis h t o



            1
              T h e N e z P er c e Tri b e’s D F R M r e c ei v e d t h e 2 0 1 5 H o n ori n g N ati o ns a w ar d wit h Hi g h
H o n ors fr o m T h e H ar v ar d Pr oj e ct o n A m eri c a n I n di a n E c o n o mi c D e v el o p m e nt.

C O R R E C T E D D E C L A R A TI O N O F D A VI D B. J O H N S O N I N S U P P O R T O F S T A T E O F O R E G O N’ S
A N D N A TI O N A L WI L D LI F E F E D E R A TI O N’ S M O TI O N S F O R P R E LI MI N A R Y
I NJ U N C TI O N                                                                                             2
           Case 3:01-cv-00640-SI                      Document 2389                 Filed 07/20/21              Page 3 of 33




s u p pl e m e nt n at ur all y s p a w ni n g r u ns of s pri n g/s u m m er a n d f all C hi n o o k list e d u n d er t h e

E n d a n g er e d S p e ci es A ct ( E S A); p art n eri n g wit h t h e U. S. F or est S er vi c e t o i m pl e m e nt a n a w ar d-
                                                                                                                 2
wi n ni n g eff ort t o r est or e w at ers h e ds t hr o u g h o ut t h e Tri b e’s Tr e at y t errit or y;         c o - m a n a gi n g

h ar v est a n d e nf or c e m e nt eff orts wit h o ur st at e a n d tri b al c o u nt er p arts i n U. S. v. Or e g o n a n d ot h er

f or u ms; c oll a b or ati n g o n t h e c urr e nt L e wist o n Or c h ar ds W at er E x c h a n g e Pr oj e ct, a r e gi o n al

st a k e h ol d er o ut gr o wt h of pr e vi o us N e z P er c e Tri b e v. N O A A Fis h eri es a n d B ur e a u of

R e cl a m ati o n liti g ati o n; a n d p arti ci p ati n g i n t h e f or u ms pr o vi di n g t e c h ni c al o v ersi g ht a n d p oli c y

a d vi c e t o t h e F e d er al C ol u m bi a Ri v er P o w er S yst e m ( F C R P S) o p er at ors.

           4.           As D F R M M a n a g er, I h a v e a c q uir e d s u bst a nti al f a mili arit y wit h t h e F C R P S, its

r e c urri n g E S A iss u es, as w ell as r el at e d f e d er al tr e at y a n d f e d er al fi d u ci ar y iss u es a nd

o bli g ati o ns. I h a v e s er v e d as t h e Tri b e’s t e c h ni c al r e pr es e nt ati v e f or t h e r e m a n ds of e a c h of t h e

pri or F C R P S Bi ol o gi c al O pi ni o ns ( Bi O ps). I p arti ci p at e d i n t h e n e g oti ati o n of t h e i nt eri m fl e x

s pill a gr e e m e nt p e n di n g t h e c o m pl eti o n of t h e C R S O EI S, t h e EI S pr o c ess, a n d c o ns ult ati o ns

wit h t h e A cti o n A g e n ci es a n d N O A A Fis h eri es o n t h e C R S O EI S, Bi O p, a n d R O D. E v e n i n

i nst a n c es w h er e t h e N e z P er c e Tri b e a n d f e d er al or st at e a g e n ci es ar e n ot i n a gr e e m e nt, t h e Tri b e

h as al w a ys b e e n willi n g t o w or k wit h t h es e e ntiti es t o c arr y o ut a cti o ns t h at will b e n efit fis h. I

b eli e v e it is ess e nti al t o d e v el o p a n d m ai nt ai n str o n g, r es p e ctf ul w or ki n g r el ati o ns hi ps wit h m y

tri b al a n d f e d er al a n d st at e a g e n c y c o u nt er p arts a n d I stri v e t o p ut t h at b eli ef i nt o pr a cti c e.

                                                           B A C K G R O U N D

           5.           T h e N e z P er c e Tri b e h as a cti v el y a n d c o nsist e ntl y p arti ci p at e d i n t h e F C R P S

liti g ati o n b e c a us e it is d e e pl y c o m mitt e d t o r e b uil di n g C ol u m bi a a n d S n a k e ri v er s al m o n r u ns t o


           2
                T h e D F R M is a t w o -ti m e r e ci pi e nt of t h e F or est S er vi c e’s Ris e t o t h e F ut ur e a w ar d.

C O R R E C T E D D E C L A R A TI O N O F D A VI D B. J O H N S O N I N S U P P O R T O F S T A T E O F O R E G O N’ S
A N D N A TI O N A L WI L D LI F E F E D E R A TI O N’ S M O TI O N S F O R P R E LI MI N A R Y
I NJ U N C TI O N                                                                                             3
           Case 3:01-cv-00640-SI                     Document 2389                  Filed 07/20/21              Page 4 of 33




h e alt h y, h ar v est a bl e l e v els a n d f airl y s h ari n g t h e c o ns er v ati o n b ur d e n. Of t h e S n a k e Ri v er r u ns,

s o c k e y e ar e list e d as e n d a n g er e d u n d er t h e E S A, a n d s pri n g/s u m m er C hi n o o k, f all C hi n o o k, a n d

st e el h e a d ar e all list e d as t hr e at e n e d u n d er t h e E S A. P a cifi c l a m pr e y ar e c o nsi d er e d s p e ci es of

c o n c er n b y t h e U. S. Fis h a n d Wil d lif e S er vi c e (U S F W S ) a n d c o h o w er e e xtir p at e d ( b ut h a v e

b e e n r ei ntr o d u c e d b y t h e Tri b e). T h e d a ms o n t h e l o w er S n a k e Ri v er a n d t h e m ai nst e m

C ol u m bi a h a v e h a d – a n d c o nti n u e t o h a v e – a n e n or m o us d e v ast ati n g i m p a ct o n s al m o n a n d

st e el h e a d, a n d, i n t ur n, o n t h e N e z P er c e Tri b e a n d its p e o pl e. T h e N e z P er c e Tri b e, i n its 1 8 5 5

Tr e at y wit h t h e U nit e d St at es, r es er v e d t h e ri g ht t o t a k e fis h at all its us u al a n d a c c ust o m e d

pl a c es; i n a d diti o n t o t h os e o n t h e m ai nst e m C ol u m bi a, m a n y of t h es e us u al a n d a c c ust o m e d

fis hi n g pl a c es a n d t h e Tri b e’s R es er v ati o n li e a b o v e all ei g ht of t h e d a ms o n t h e l o w er S n a k e a n d

C ol u m bi a ri v ers. A n ot h er F C R P S d a m, D w ors h a k D a m, is l o c at e d o n t h e N e z P er c e R es er v ati o n

its elf, o n N e z P er c e tr ust l a n d, a n d bl o c ks all fis h p ass a g e o n t h e N ort h F or k Cl e ar w at er Ri v er .

           6.         T h e Tri b e h as als o b e e n a cti v el y i n v ol v e d i n t h e liti g ati o n i n t his c as e r es ulti n g i n

C o urt- or d er e d s pill a n d e arl y o p er ati o n of t h e j u v e nil e fis h b y p ass at t h e l o w er S n a k e Ri v er

d a ms .

           7.         It c a n n ot b e e m p h asi z e d e n o u g h t h at t h e S n a k e Ri v er B asi n a n d its st o c ks ar e

criti c all y i m p ort a nt a n d t h at a s u bst a nti al a m o u nt of s al m o n h a bit at i n t h e e ntir e C ol u m bi a Ri v er

B asi n is wit hi n t h e S n a k e Ri v er B asi n. T h e f oll o wi n g m a p d e pi cts t h e l o c ati o n of S n a k e Ri v er

B asi n (t h e di visi o n b et w e e n t h e S n a k e B asi n a n d t h e U p p er C ol u m bi a B asi n is f or m e d b y t h e

c o nfl u e n c e of t h e t w o ri v ers) r el ati v e t o d a ms a n d t h e pr es e nt- d a y r es er v ati o ns of t h e C ol u m bi a

B asi n tri b es .




C O R R E C T E D D E C L A R A TI O N O F D A VI D B. J O H N S O N I N S U P P O R T O F S T A T E O F O R E G O N’ S
A N D N A TI O N A L WI L D LI F E F E D E R A TI O N’ S M O TI O N S F O R P R E LI MI N A R Y
I NJ U N C TI O N                                                                                             4
           Case 3:01-cv-00640-SI                    Document 2389                Filed 07/20/21             Page 5 of 33




          S pri n g/s u m m er C hi n o o k a n d st e el h e a d h a bi t at is i n t h e m o u nt ai ns – o n t h e e ast er n sl o p e

of t h e C as c a d e R a n g e i n W as hi n gt o n a n d Or e g o n, as w ell as t h e Will a m ett e B asi n i n Or e g o n; t h e

Bl u e M o u nt ai ns i n n ort h e ast er n Or e g o n a n d s o ut h e ast er n W as hi n gt o n; a n d m ost of c e ntr al

I d a h o.3 I n t h e C ol u m bi a B asi n, t h e gr e at est a m o u nt of t h at h a bit at is i n t h e m o u nt ai ns of

n ort h e ast Or e g o n a n d c e ntr al I d a h o. S pri n g/s u m m er C hi n o o k n e e d a c c ess fr o m a n d t o m o u nt ai n

tri b ut ari es, a n d t h e y n e e d g o o d, c ol d w at er h a bit at w h e n i n t h eir n at al str e a ms. A d ults e nt er t h e

C ol u m bi a Ri v er i n t h e s pri n g, tr a v el i nt o t h e m o u nt ai ns a n d st a y t h er e u ntil s p a w ni n g – fr o m




          3
             I n c o ntr ast, f all c hi n o o k s p a w n a n d r e ar i n t h e m ai nst e m of t h e l ar g er ri v ers of t h e
C ol u m bi a Pl at e a u – i n t h e m ai nst e m C ol u m bi a, S n a k e, Cl e ar w at er, a n d ot h er l ar g e tri b ut ari es .

C O R R E C T E D D E C L A R A TI O N O F D A VI D B. J O H N S O N I N S U P P O R T O F S T A T E O F O R E G O N’ S
A N D N A TI O N A L WI L D LI F E F E D E R A TI O N’ S M O TI O N S F O R P R E LI MI N A R Y
I NJ U N C TI O N                                                                                             5
            Case 3:01-cv-00640-SI                      Document 2389                  Filed 07/20/21              Page 6 of 33




e arl y - A u g ust t hr o u g h mi d-S e pt e m b er. B e c a us e t h e a d ults ar e pr es e nt t hr o u g h t h e h e at of t h e

s u m m er pri or t o s p a w ni n g, t h e y n e e d t o “ h ol e u p ” i n t h e c ol d m o u nt ai n ri v ers a n d str e a ms. It is

t h eir offs pri n g, w h o r esi d e i n t h es e str e a ms f or o v er a y e ar, si mil arl y r e q uir e c ol d, cl e a n w at er,

a n d, i m p ort a ntl y, u ni m p e d e d a c c ess t o t h e o c e a n t o c o nti n u e t h eir lif e- c y cl e.

           8.         T h e f oll o wi n g m a p f o c us es i n o n t h e S n a k e Ri v er B asi n r el ati v e t o N e z P er c e

c o u ntr y. T his m a p s h o ws t h e l a n ds d et er mi n e d b y t h e I n di a n Cl ai ms C o m missi o n t o b e

e x cl usi v el y us e d a n d o c c u pi e d b y t h e N e z P er c e Tri b e a n d t h e 1 8 5 5 a n d 1 8 6 3 R es er v ati o ns. N e z

P er c e c o u ntr y o v erl a ps m u c h of t h e r e m ai ni n g s al m o n h a bit at i n t h e S n a k e Ri v er B asi n.




C O R R E C T E D D E C L A R A TI O N O F D A VI D B. J O H N S O N I N S U P P O R T O F S T A T E O F O R E G O N’ S
A N D N A TI O N A L WI L D LI F E F E D E R A TI O N’ S M O TI O N S F O R P R E LI MI N A R Y
I NJ U N C TI O N                                                                                             6
           Case 3:01-cv-00640-SI                      Document 2389                  Filed 07/20/21               Page 7 of 33




           T h e Tri b e’s off -r es er v ati o n fis hi n g ri g hts r es er v e d i n its 1 8 5 5 Tr e at y ar e n ot li mit e d t o t h e

l a n ds it c e d e d t o t h e U nit e d St at es or t o its R es er v ati o ns; t h es e fis hi n g ri g hts e n c o m p ass all t h e

Tri b e’s us u al a n d a c c ust o m e d fis hi n g pl a c es w hi c h, f or e x a m pl e, i n cl u d e Will a m ett e F alls, t h e

m ai nst e m C ol u m bi a, a n d pl a c es t hr o u g h o ut t h e h e art of s al m o n c o u ntr y i n t h e S n a k e Ri v er

B asi n. A m aj orit y of t h es e l a n ds i n t h e h e art of N e z Per c e a n d s al m o n c o u ntr y ar e o w n e d b y t h e

U nit e d St at es a n d m a n a g e d b y t h e U. S. F or est S er vi c e; t h e m a p d e pi cts t h es e i n gr e e n, wit h t h e

li g ht er gr e e n ar e as m a n a g e d f or m ulti pl e us es ( e. g. , ti m b er pr o d u cti o n, gr a zi n g), a n d t h e d ar k er

gr e e n d esi g n at e d as Wil d er n ess ar e a s. T h es e l a n ds c o nt ai n a n a b u n d a n c e of e x c ell e nt h a bit at f or

s pri n g/s u m m er C hi n o o k , a n d ar e, i n f a ct, t h e b est r e m ai ni n g h a bit at f or s pri n g/s u m m er C hi n o o k

i n t h e C ol u m bi a B asi n.

          I.      T H E DI R E S T A T U S O F S N A K E RI V E R S A L M O N A N D S T E E L H E A D
                  P O P U L A TI O N S

           9.         T h e Tri b e vi e ws t h e st at us a n d bi ol o gi c al n e e ds of t h e fis h as t h e st arti n g p oi nt f or

a n y i n q uir y r el at e d t o F C R P S a cti o ns a n d c o m pli a n c e wit h t h e l a w.

           1 0.       W hil e t h e r e gi o n h as e m br a c e d r o b ust, t hri vi n g s al m o n a n d st e el h e a d g o als

est a bli s h e d b y t h e C ol u m bi a B asi n P art n ers hi p, 4 5 S n a k e Ri v er s pri n g/s u m m er C hi n o o k r e m ai n

i m p eril e d a n d pr e c ari o us n e arl y 3 0 y e ars aft er t h eir i niti al listi n gs u n d er t h e E S A, f alli n g f ar

s h ort of d elisti n g a b u n d a n c es a n d f alli n g s e v er al or d ers of m a g nit u d e s h ort of a n y n oti o n of

t hri vi n g p o p ul ati o ns.



           4
              S e e N O A A, htt ps:// m e di a.fis h eri es. n o a a. g o v/ d a m-
mi gr ati o n/ m af a c _r e p ort _ c b p _ p h as e _ 1 _r e c o m m e n d ati o ns _f ull _r e p ort. p df .
           5
           S e e I d., htt ps://s 3. a m a z o n a ws. c o m/ m e di a.fis h eri es. n o a a. g o v/ 2 0 2 0-
1 0/ M A F A C _ C R B _ P h as e 2 R e p ort Fi n al _ 5 0 8. p df ? n ull .

C O R R E C T E D D E C L A R A TI O N O F D A VI D B. J O H N S O N I N S U P P O R T O F S T A T E O F O R E G O N’ S
A N D N A TI O N A L WI L D LI F E F E D E R A TI O N’ S M O TI O N S F O R P R E LI MI N A R Y
I NJ U N C TI O N                                                                                             7
              Case 3:01-cv-00640-SI                   Document 2389                Filed 07/20/21              Page 8 of 33




           1 1.        T h e m ost r e c e nt 5 -y e ar st at us r e vi e w of list e d s al m o n a n d st e el h e a d s p e ci es b y

N M F S w as p u blis h e d i n 2 0 1 6. T his st at us r e p ort, r ef er e n c e d i n t h e 2 0 2 0 Bi O p, i n di c at es t h at t h e

o v er all vi a bilit y r ati n gs f or t h e list e d s p e ci es h as n ot i m pr o v e d si n c e t h e 2 0 1 1 st at us r e vi e w

r ef er e n c e d i n t h e 2 0 1 4 Bi O p. F or S n a k e Ri v er s pri n g/s u m m er C hi n o o k, all p o p ul ati o n gr o u ps

ar e eit h er at hi g h ris k of e xti n cti o n or f u n cti o n all y e xtir p at e d, wit h t h e e x c e pti o n of t h e

C h a m b erl ai n Cr e e k p o p ul ati o n i n t h e Mi d dl e F or k S al m o n. 2 0 2 0 Bi O p at 1 0 4, T a bl e 2. 2- 2

( N M F S 0 0 3 6 2 2 8 5). F or S n a k e Ri v er s o c k e y e, t h e list e d E v ol uti o n aril y Si g nifi c a nt U nit (E S U )

r e m ai ns at hi g h ris k of e xti n cti o n. 2 0 2 0 Bi O p at 4 3 6 ( N M F S 0 0 3 6 2 6 1 7). N M F S’ 2 0 1 6 st at us

r e vi e w als o r e p orts t h at p o p ul ati o n a b u n d a n c es of s e v er al list e d E S Us h a v e d e cli n e d si n c e t h e

2 0 1 1 st at us r e vi e w, a n d f or t h os e p o p ul ati o ns t h at h a v e i m pr o v e d, t h os e i m pr o v e m e nts h a v e b e e n

mi ni m al.       T h e 2 0 2 1 st at us r e vi e w h as n ot b e e n r el e as e d, b ut w e ar e n ot a w ar e of a n y e vi d e n c e

t h at w o ul d s u g g est a n y si g nifi c a nt i m pr o v e m e nt i n t h e st at us of list e d fis h si n c e t h e 2 0 1 6 r e p ort.

           1 2.        I n c o ns er v ati o n s ci e n c e, Q u asi E xti n cti o n T hr es h ol ds ( Q E Ts) s er v e as crit eri a

w h er e a v oi d a n c e of a bs ol ut e e xti n cti o n of p o p ul ati o ns c a n n o l o n g er b e ass u m e d or pr e di ct e d.

Q u asi -e xti n cti o n, i n its si m pl est t er ms, m e a ns : t h e p o p ul ati o n is n e ari n g a bs ol ut e e xti n cti o n; t h e

ris k of e xti n cti o n c a n n ot b e m o d el e d b ut is c o nsi d er e d t o b e u n a c c e pt a bl y hi g h; t h e p o p ul ati o n is

u n c ert ai n t o p ersist; a n d, t h e pr o b a bilit y of r e c o v er y is l o w wit h o ut s u bst a nti al i nt er v e nti o n.

           1 3.        F or E S A -list e d s al m o n a n d st e el h e a d p o p ul ati o ns, N M F S h as i d e ntifi e d Q E T as

5 0 or f e w er a d ult s p a w n ers o n t h e s p a w ni n g gr o u n ds p er y e ar f or f o ur c o ns e c uti v e y e ars.

           1 4.        T h e 2 0 2 0 Bi O p d o es n ot c o nt ai n a n ass ess m e nt of t h e c urr e nt st at us of list e d

s al m o n a n d st e el h e a d p o p ul ati o ns r el ati v e t o Q E T. T h e 2 0 2 0 Bi O p off ers a n ass ess m e nt of




C O R R E C T E D D E C L A R A TI O N O F D A VI D B. J O H N S O N I N S U P P O R T O F S T A T E O F O R E G O N’ S
A N D N A TI O N A L WI L D LI F E F E D E R A TI O N’ S M O TI O N S F O R P R E LI MI N A R Y
I NJ U N C TI O N                                                                                             8
               Case 3:01-cv-00640-SI                 Document 2389                 Filed 07/20/21             Page 9 of 33




r e a c hi n g Q E T at s o m e f ut ur e ti m e u n d er t h e pr o p os e d a cti o n ( Bi O p at 2 2 3 ( N M F S 0 0 3 6 2 4 0 4)),

y et it d o es n ot ass ess w h et h er t h e list e d fis h ar e pr es e ntl y at or n e ar Q E T .

           1 5.       T h e Tri b e c o n d u ct e d a n ass ess m e nt of t h e c urr e nt st at us of e a c h of t h e i n di vi d u al

p o p ul ati o ns t h at m a k e u p t h e list e d S n a k e Ri v er s pri n g/s u m m er C hi n o o k E S U r el ati v e t o Q E T

a n d als o ass es s e d t h e n e ar t er m st at us ( 2 0 2 5) of t h es e p o p ul ati o ns r el ati v e t o 5 0 a d ult s p a w n ers

o n t h e s p a w ni n g gr o u n ds. 6    W e b eli e v e d t h at c o n d u cti n g s u c h a n a n al ysis w o ul d pr o vi d e i nsi g ht

i nt o w h et h er c ert ai n p o p ul ati o ns i n t h e E S U w er e b ett er or w ors e t h a n ot h ers a n d h el p us

d et er mi n e w h at m a n a g e m e nt a cti o ns c o ul d or s h o ul d b e t a k e n.

           1 6.       T o c o n d u ct t his ass ess m e nt of c urr e nt Q E T, w e r e vi e w e d t h e d at a o n a b u n d a n c e

of n at ur al ori gi n s p a w n ers. T his i nf or m ati o n o n a b u n d a n c e of n at ur al ori gi n s p a w n ers c o u nt e d or

esti m at e d t o b e o n t h e s p a w ni n g gr o u n ds c o m es fr o m d at a c oll e ct e d b y t h e fis h or l a n d m a n a g ers

i n t h e S n a k e Ri v er B asi n i n cl u di n g t h e I d a h o D e p art m e nt of Fis h a n d G a m e (I D F G), W as hi n gt o n



           6
              I niti all y, w e h a d b e e n i nt er est e d i n t h e st at us of t h e T u c a n n o n p o p ul ati o n of S n a k e Ri v er
s pri n g/s u m m er C hi n o o k r el ati v e t o Q E T, w h er e t h e r et ur ns h a v e b e e n c o nsist e ntl y l o w. T h e
T u c a n n o n is o n e of t w o p o p ul ati o ns of S n a k e Ri v er s pri n g C hi n o o k i n t h e p orti o n of S n a k e Ri v er
wit hi n W as hi n gt o n’s b or d er; t h e ot h er p o p ul ati o n, t h e As oti n Cr e e k p o p ul ati o n, h as b e e n
i d e ntifi e d b y N O A A as “f u n cti o n all y e xtir p at e d. ” T h e T u c a n n o n Ri v er e m pti es i nt o t h e r es er v oir
b e hi n d L o w er M o n u m e nt al D a m. W as hi n gt o n’s “ St at e of S al m o n i n W at ers h e ds 2 0 2 0” r e p ort
d es cri b es t h e T u c a n n o n p o p ul ati o n of S n a k e Ri v er s pri n g/s u m m er C hi n o o k as b ei n g “i n crisis, ”
htt ps://st at e ofs al m o n. w a. g o v/ e x e c uti v e- s u m m ar y/s al m o n-st at us/ (l ast visit e d J ul y 1 6, 2 0 2 1). T h e
r et ur ns to t h e T u c a n n o n h a v e b e e n s o l o w t h at t h e s u p pl e m e nt ati o n pr o gr a m c o- m a n a g e d b y t h e
Tri b e a n d t h e st at e of W as hi n gt o n h as n ot b e e n a bl e t o m a k e br o o dst o c k t h e l ast fi v e y e ars, a n d
t h er e h as b e e n ess e nti all y n o h ar v est i n t h e T u c a n n o n f or m a n y y e ars. O n g oi ng a n d n e c ess ar y
h a bit at r est or ati o n is o c c urri n g i n t h e T u c a n n o n, wit h t h e i n v ol v e m e nt of W as hi n gt o n’s S n a k e
Ri v er R e c o v er y B o ar d, t h e C o nf e d er at e d Tri b es of t h e U m atill a I n di a n R es er v ati o n, t h e N e z
P er c e Tri b e , a n d ot h ers. Aft er ass essi n g t h e Q E T f or t h e T u c a n n o n a n d fi n di n g t h at it w as
c urr e ntl y b el o w Q E T ( 5 0 fis h or f e w er o n t h e s p a w ni n g gr o u n ds f or 4 c o ns e c uti v e y e ars), w e
t h e n a n al y z e d all e xt a nt S n a k e Ri v er s pri n g-s u m m er C hi n o o k ( a n d st e el h e a d) r el ati v e t o Q E T t o
ass ess w h et h er t h e T u c a n n o n w as a n a n o m al y.


C O R R E C T E D D E C L A R A TI O N O F D A VI D B. J O H N S O N I N S U P P O R T O F S T A T E O F O R E G O N’ S
A N D N A TI O N A L WI L D LI F E F E D E R A TI O N’ S M O TI O N S F O R P R E LI MI N A R Y
I NJ U N C TI O N                                                                                             9
             Case 3:01-cv-00640-SI                    Document 2389                  Filed 07/20/21           Page 10 of 33




D e p art m e nt of Fis h a n d Wil dlif e ( W D F W), Or e g o n D e p art m e nt of Fis h a n d Wil dlif e ( O D F W),

t h e U. S. F or est S er vi c e, U S F W S , t h e S h os h o n e- B a n n o c k Tri b es ( S B T), C o nf e d er at e d Tri b es of

t h e U m atill a I n di a n R es er v ati o n, a n d t h e N e z P er c e Tri b e. T his is t h e s a m e i nf or m ati o n N O A A

us es i n its Vi a bilit y Ass ess m e nts a n d Fi v e -Y e ar St at us R e vi e ws.

             1 7.       W e r e vi e w e d o ur a n al ysis a n d fi n di n gs wit h o ur c o- m a n a g ers (I D F G, W D F W,

O D F W, S B T) as w ell as N O A A Fis h eri es (t wi c e) a n d wit h st aff fr o m t h e C ol u m bi a Ri v er I nt er-

Tri b al Fis h C o m missi o n m e m b er Tri b es . W e m a d e a f or m al pr es e nt ati o n of t his Q E T

ass ess m e nt t o t h e N ort h w est P o w er a n d C o ns er v ati o n C o u n cil o n M a y 5, 2 0 2 1 ( a c o m pl et e c o p y

of o ur pr es e nt ati o n sli d es is att a c h e d t o t his d e cl ar ati o n as E x hi bit A 7 a n d w e e x pl ai n t h es e sli d es

b el o w).       W e h a v e als o pr es e nt e d t his i nf or m ati o n t o t h e U. S. v Or e g o n p arti es; t o l e a d ers of t h e

C ol u m bi a B asi n Tri b es c o n v e n e d i n Missi o n, Or e g o n; t o t h e Affili at e d Tri b es of N ort h w est

I n di a ns; a n d, m ost r e c e ntl y, at a S al m o n-Or c a S u m mit c o - h ost e d b y t h e Affili at e d Tri b es of

N ort h w est I n di a ns a n d t h e N e z P er c e Tri b e.

             1 8.         O ur a n al ysis f o u n d t h at S n a k e Ri v er s pri n g/s u m m er C hi n o o k p o p ul ati o ns t e n d e d

t o f oll o w t h e s a m e tr e n ds, t h at t h er e w as s y n c hr o n y a cr oss t h e p o p ul ati o ns – i. e., t h at t h e p e a ks

a n d v all e ys i n a b u n d a n c e t e n d e d t o h a p p e n t o all p o p ul ati o ns.




           Als o a v ail a bl e at htt ps:// n w c o u n cil. a p p. b o x. c o m/s/ 6 u x x c z n 1 m mt x 6t d u 1f b 8 6 pilr k u 5 as c 8
             7

(l ast visit e d J ul y 1 6, 2 0 2 1).

C O R R E C T E D D E C L A R A TI O N O F D A VI D B. J O H N S O N I N S U P P O R T O F S T A T E O F O R E G O N’ S
A N D N A TI O N A L WI L D LI F E F E D E R A TI O N’ S M O TI O N S F O R P R E LI MI N A R Y
I NJ U N C TI O N                                                                                            10
          Case 3:01-cv-00640-SI                      Document 2389                 Filed 07/20/21              Page 11 of 33




           1 9.       Aft er d et er mi ni n g t h er e w as s y n c hr o n y a cr oss S n a k e Ri v er s pri n g/s u m m er

C hi n o o k p o p ul ati o ns, o ur a n al ysis f o c us e d o n t h e l ast 1 0 y e ars of d at a, fr o m 2 0 1 0 – 2 0 2 0. A 1 0 -

y e ar p eri o d is c o nsist e nt wit h, a n d c a pt ur es t h e a b u n d a n c e a n d pr o d u cti vit y l e v els of, t w o

c o m pl et e lif e c y cl es of t h es e fis h (l o o ki n g at a s h ort er ti m e fr a m e w o ul d b e m or e h e a vil y

i nfl u e n c e d b y a n n u al e n vir o n m e nt al v ari ati o ns). I n a d diti o n, t h e l ast 1 0 y e ars ar e a ti m e p eri o d

w h er e s o m e e xtr e m e t e m p er at ur e c o n diti o ns i n t h e o c e a n a n d i nl a n d h a v e b e e n e x p eri e n c e d –

s u c h as i n 2 0 1 5 ( a n d as it t ur ns o ut, t his y e ar, 2 0 2 1), a n d t h us t his ti m e p eri o d c a pt ur es c urr e nt

e n vir o n m e nt al c o n diti o ns t h es e fis h f a c e u n d er a w ar mi n g cli m at e.
                                                                                                         8
           2 0.       W e f o u n d t h at, al ar mi n gl y, a l ar g e n u m b er, 1 3 of t h e 3 1         (or 4 2 %) of t h e e xt a nt

S n a k e Ri v er B asi n p o p ul ati o ns t h at m a k e u p t h e E S U list e d u n d er t h e E S A ar e c urr e ntl y at or




           8
               T h e P a nt h er Cr e e k p o p ul ati o n w as n ot i n cl u d e d d u e t o i ns uffi ci e nt d at a.

C O R R E C T E D D E C L A R A TI O N O F D A VI D B. J O H N S O N I N S U P P O R T O F S T A T E O F O R E G O N’ S
A N D N A TI O N A L WI L D LI F E F E D E R A TI O N’ S M O TI O N S F O R P R E LI MI N A R Y
I NJ U N C TI O N                                                                                            11
          Case 3:01-cv-00640-SI                     Document 2389                 Filed 07/20/21              Page 12 of 33




b el o w t h e Q E T – t h at is, r et ur ns of 5 0 or f e w er n at ur al ori gi n s p a w n ers o n t h e s p a w ni n g gr o u n ds

f or f o ur c o ns e c uti v e y e ars. T h es e y e ars a n d p o p ul ati o ns ar e s h o w n i n r e d o n t h e sli d e b el o w.




           2 1.       W e t h e n m o d el e d t h e c h a n g e i n a b u n d a n c e f or t h e l ast 1 0 y e ars a cr oss all t h e

p o p ul ati o ns a n d f o u n d t h at t h e p o p ul ati o n a b u n d a n c e w as d e cli ni n g b y a p pr o xi m at el y 1 9 % e a c h

y e ar.   A p pl yi n g t his r at e of d e cli n e t hr o u g h 2 0 2 5 – w e f o u n d t h at 2 4 of t h e 3 1 ( or 7 7 %) of t h e

e xt a nt S n a k e Ri v er B asi n p o p ul ati o ns t h at m a k e u p t h e E S U w o ul d b e at or b el o w 5 0 n at ur al

ori gi n s p a w n ers b y 2 0 2 5 as d e pi ct e d i n t h e f oll o wi n g sli d e.




C O R R E C T E D D E C L A R A TI O N O F D A VI D B. J O H N S O N I N S U P P O R T O F S T A T E O F O R E G O N’ S
A N D N A TI O N A L WI L D LI F E F E D E R A TI O N’ S M O TI O N S F O R P R E LI MI N A R Y
I NJ U N C TI O N                                                                                            12
          Case 3:01-cv-00640-SI                       Document 2389             Filed 07/20/21             Page 13 of 33




          2 2.       I n s u m m ar y, t his ass ess me nt f o u n d t h at 4 2 % of t h e e xt a nt S n a k e Ri v er B asi n

s pri n g/s u m m er C hi n o o k p o p ul ati o ns c urr e ntl y h a v e n at ur al ori gi n s p a w n er a b u n d a n c es at or

b el o w Q E T of 5 0 s p a w n ers or f e w er o n t h e s p a w ni n g gr o u n ds f or f o ur c o ns e c uti v e y e ars, a n d

7 7 % of t h es e p o p ul ati o ns w o ul d b e at or b el o w 5 0 n at ur al ori gi n s p a w n ers b y 2 0 2 5.

          2 3.       T his ass ess m e nt of S n a k e Ri v er s pri n g/s u m m er C hi n o o k r el ati v e t o Q E T w as

s h o c ki n g i nf or m ati o n. T h e f oll o wi n g m a p d e pi cts t h e p o p ul ati o ns t h at ar e c urr e ntl y at or b el o w

t h e Q E T l e v el i n r e d, t h os e t h at will b e at or b el o w 5 0 s p a w n ers o n t h e s p a w ni n g gr o u n ds b y

2 0 2 5 i n y ell o w, a n d t h e ot h er e xt a nt E S A list e d p o p ul ati o ns ar e i n gr e e n.   T h e g e o gr a p hi c s c o p e

of t his i nf or m ati o n is als o s h o c ki n g.




C O R R E C T E D D E C L A R A TI O N O F D A VI D B. J O H N S O N I N S U P P O R T O F S T A T E O F O R E G O N’ S
A N D N A TI O N A L WI L D LI F E F E D E R A TI O N’ S M O TI O N S F O R P R E LI MI N A R Y
I NJ U N C TI O N                                                                                            13
          Case 3:01-cv-00640-SI                    Document 2389                 Filed 07/20/21             Page 14 of 33




          2 4.       W e a p pli e d t h e s a m e a n al ysis t o t h e S n a k e Ri v er st e el h e a d Disti n ct P o p ul ati o n

S e g m e nt ( D P S) list e d u n d er t h e E S A a n d f o u n d si mil ar p att er ns of d e cli n e a n d of r e a c hi n g t h e

Q E T.     Alt h o u g h n ot as dr asti c as t h e S n a k e Ri v er s pri n g/s u m m er C hi n o o k p o p ul ati o ns, thr e e of

1 6 ( 1 9 %) st e el h e a d p o p ul ati o ns h a v e h a d 5 0 or f e w er fis h o n t h e s p a w ni n g gr o u n ds f or f o ur

c o ns e c uti v e y e ars, b ut t h e y t o o h a v e d e cli n e d at a r at e of 1 8 % p er y e ar o v er t h e l ast 1 0 y e ars a n d




C O R R E C T E D D E C L A R A TI O N O F D A VI D B. J O H N S O N I N S U P P O R T O F S T A T E O F O R E G O N’ S
A N D N A TI O N A L WI L D LI F E F E D E R A TI O N’ S M O TI O N S F O R P R E LI MI N A R Y
I NJ U N C TI O N                                                                                            14
          Case 3:01-cv-00640-SI                      Document 2389                 Filed 07/20/21              Page 15 of 33




s e v e n of 1 6 ( 4 4 %) of t h e p o p ul ati o ns ar e a nti ci p at e d t o b e at 5 0 or f e w er n at ur al ori gi n s p a w n ers

b y 2 0 2 5.

           2 5.       I n a d diti o n t o t h es e c o n c er ns, w e r e vi e w e d r e c e nt i nf or m ati o n pr o vi d e d b y N O A A

r es e ar c h ers r e g ar di n g t h e st at us of s p a w n ers r el ati v e t o t h e Q E T c o nsi d eri n g a c h a n gi n g cli m at e.

Cr o zi er et al., Cli m at e C h a n g e T hr e at e ns C hi n o o k S al m o n T hr o u g h o ut T h eir L if e C y cl e ,

C o m m u ni c ati o ns Bi ol o g y ( 2 0 2 1), htt ps:// w w w. n at ur e. c o m/ arti cl es/s 4 2 0 0 3 - 0 2 1- 0 1 7 3 4- w. p df.

Alt h o u g h N O A A’s r es e ar c h ers als o pr e di ct s p a w ni n g p o p ul ati o ns t o dr o p b el o w Q E T i n t h e

f ut ur e u n d er pr e di ct e d cli m at e c o n diti o ns, t h e y di d n ot c o nsi d er r e c e nt d at a i n e v al u ati n g t h e

st arti n g p oi nt. O ur d at a s h o ws t h at a n al ar mi n g n u m b er of t h es e p o p ul ati o ns ar e alr e a d y b el o w

t h e Q E T. Th e c o n diti o ns of t h es e r et ur ns i n o ur c h a n gi n g cli m at e is dir e – ri g ht n o w.

           2 6.         O ur a n al ysis h as b e e n wi d el y r e p ort e d b y T h e L e wist o n Tri b u n e, 9 Th e

S p o k es m a n- R e vi e w ,1 0 a n d t h e C ol u m bi a B asi n B ull eti n .1 1 W e b eli e v e al ar m b ells s h o ul d b e




           9
             Eri c B ar k er, Tri b e’s Fis h St u d y is a C all t o Al ar m, T h e L e wist o n Tri b u n e ( A pr. 3 0,
2 0 2 1), htt ps://l mtri b u n e. c o m/r i v er _ of _ c h a n g e/tri b e-s-fis h-st u d y-is- a-c all -t o-
al ar m/ arti cl e _ 7 a 9 6 e c 1 0 -3ff 0 - 5 8 5 0- b d 8 2- 2 9 3 3 7 8 0 e b c 7 e. ht ml.
           10
              Eli Fr a n c o vi c h a n d Ori o n D o n o v a n-S mit h, U. S. pr o mis e d N e z P er c e Fis hi n g Ri g hts,
b ut W h at if S n a k e Ri v er D a ms Kill Off Fis h , T h e S p o k es m a n-R e vi e w ( M a y 1 0, 2 0 2 1),
htt ps:// w w w.s p o k es m a n. c o m/st ori es/ 2 0 2 1/ m a y/ 0 9/t h e- us- pr o mis e d-t h e- n e z -p er c e -fis hi n g-ri g hts-
b ut- w/ .
           11
               N e z P er c e St u d y S h o ws S n a k e Ri v er B asi n S al m o n/ St e el h e a d At Ris k Of E xti n cti o n;
Tri b e S a ys E m er g e n c y A cti o ns N e e d e d , T h e C ol u m bi a B asi n B ull eti n ( M a y 7, 2 0 2 1),
htt ps:// w w w. c b b ull eti n. c o m/ n e z -p er c e -st u d y-s h o ws-s n a k e-ri v er-b asi n -s al m o n-st e el h e a d-at -ris k-
of- e xti n cti o n -tri b e-s a ys-e m er g e n c y -a cti o ns -n e e d e d/ . ( C ol u m bi a B asi n B ull eti n’s we bsit e is
i n a c c essi bl e wit h o ut a p ai d s u bs cri pti o n. F or c o n v e ni e n c e, a c o m pl et e c o p y of t h e arti cl e is
att a c h e d t o t his d e cl ar ati o n as E x hi bit B.)


C O R R E C T E D D E C L A R A TI O N O F D A VI D B. J O H N S O N I N S U P P O R T O F S T A T E O F O R E G O N’ S
A N D N A TI O N A L WI L D LI F E F E D E R A TI O N’ S M O TI O N S F O R P R E LI MI N A R Y
I NJ U N C TI O N                                                                                            15
           Case 3:01-cv-00640-SI                      Document 2389               Filed 07/20/21             Page 16 of 33




g oi n g off a n d t h at bi g c h a n g es, i n a d diti o n t o t h e eff orts w e ar e c urr e ntl y e n g a g e d i n, m ust o c c ur

t o c h a n g e t h e tr aj e ct or y f or t h es e st o c ks.

           2 7.        I n a d diti o n t o t h e t erri bl e st at us a n d tr aj e ct or y of t h e r u ns, t his s u m m er’s h e at

w a v e will f urt h er d e gr a d e c o n diti o ns f or t h os e f e w fis h i n t h e wil d. T h er e ar e pr e di ct e d t o b e

a p pr o xi m at el y 6, 2 5 0 s pri n g/s u m m er C hi n o o k s al m o n i n t h e S n a k e Ri v er B asi n t his y e ar

(i n cl u di n g r et ur ns t o t h e T u c a n n o n Ri v er). T h at n u m b er is l ess t h a n a t hir d of t h e a g gr e g at e

mi ni m u m a b u n d a n c e n u m b er ( 2 2, 2 5 0 fis h) f or S n a k e Ri v er s pri n g/s u m m er C hi n o o k d es cri b e d i n

m y F e br u ar y 2 8, 2 0 1 7 d e cl ar ati o n ( p ar a gr a p h 2).   As of t his writi n g, w at er t e m p er at ur es ar e

e xtr e m e , a n d fl o ws ar e v er y l o w. T h e f oll o wi n g gr a p hi c s ets f ort h t h e J ul y 1 3, 2 0 2 1 w at er

t e m p er at ur es f or s e v er al S n a k e Ri v er s pri n g/s u m m er C hi n o o k s p a w ni n g ar e as a n d d e pi cts l et h al

t e m p er at ur es i n s e v er al l o c ati o ns,1 2 a n d al ar mi n gl y, b ef or e t h e h ot p eri o d of J ul y – A u g ust.




           12
               D ail y mi ni m u m, a v er a g e, a n d m a xi m u m w at er t e m p er at ur es o bs er v e d at i n -str e a m PI T
t a g arr a ys pl ott e d o v er E P A c o nst a nt t e m p er at ur e t hr es h ol ds ( hi g h dis e as e ris k: y ell o w b a n d,
mi gr ati o n bl o c k a g e/ d el a y: or a n g e b a n d, l et h al: r e d b a n d). Gr a p hi c d o w nl o a d e d fr o m Bi o m ar k
Bi ol o gi c d at a b as e ( htt ps:// d at a. bi o m ar k. c o m/ a c c o u nts/l o gi n/ ? n e xt =/ ).


C O R R E C T E D D E C L A R A TI O N O F D A VI D B. J O H N S O N I N S U P P O R T O F S T A T E O F O R E G O N’ S
A N D N A TI O N A L WI L D LI F E F E D E R A TI O N’ S M O TI O N S F O R P R E LI MI N A R Y
I NJ U N C TI O N                                                                                            16
          Case 3:01-cv-00640-SI                      Document 2389                  Filed 07/20/21              Page 17 of 33




           2 8.       T h e f oll o wi n g i nf or m ati o n s h o ws t h e l o w fl o w c o n diti o ns as m e as ur e d o n l ar g er

str e a ms a n d ri v ers i n t h e S n a k e B asi n .1 3     C urr e ntl y, fl o ws ar e a b o ut h alf of w h at t h e y w o ul d


           13
                 Fl o w c o n diti o ns ( cfs) r e c or d e d at U S G S, I d a h o P o w er, a n d Or e g o n W at er R es o ur c e
D e p art m e nt fl o w g a u g es; t h e bl u e li n e s h o ws t h e d ail y a v er a g e f or 2 0 2 1 fl o ws, w hil e t h e d ar k
b a n d i n di c at es t h e d ail y 2 5 a n d 7 5 p er c e ntil es (i. e., 5 0 % of t h e w at er y e ars r e c or d e d), a n d t h e
li g ht b a n d s h o ws t h e d ail y 0- 2 5 a n d 7 5- 1 0 0 p er c e ntil es (i. e., l o w est 2 5 % a n d hi g h est 2 5 % of t h e
w at er y e ars r e c or d e d).
           I n-str e a m PI T -arr a ys T e m p er at ur e D at a: htt ps:// d at a. bi o m ar k. c o m/ a c c o u nts/l o gi n/ ? n e xt =/
(l ast visit e d J ul y 1 6, 2 0 2 1).
           U S G S:
            I d a h o: U S G S,
htt ps:// w at er d at a. us gs. g o v/i d/ n wis/ c urr e nt/ ? a g e n c y _ c d = us gs & p ar a m et er _ c d =st a n a m e, d at eti m e, 0
0 0 6 5, 0 0 0 6 0, 0 0 0 1 0, m e di a n & gr o u p k e y = b asi n c d (l ast visit e d J ul y 1 6, 2 0 2 1).
           Or e g o n: U S G S, htt ps:// w at er d at a. us gs. g o v/ or/ n wis/ c urr e nt/ ?t y p e =fl o w (l ast visit e d
J ul y 1 6, 2 0 2 1).

C O R R E C T E D D E C L A R A TI O N O F D A VI D B. J O H N S O N I N S U P P O R T O F S T A T E O F O R E G O N’ S
A N D N A TI O N A L WI L D LI F E F E D E R A TI O N’ S M O TI O N S F O R P R E LI MI N A R Y
I NJ U N C TI O N                                                                                            17
          Case 3:01-cv-00640-SI                     Document 2389                  Filed 07/20/21            Page 18 of 33




t y pi c all y b e f or t his ti m e of t h e y e ar.     M ost of t his y e ar’s s pri n g/s u m m er C hi n o o k s al m o n ar e

alr e a d y i n t h eir n at al S n a k e Ri v er B asi n tri b ut ari es a n d, as d es cri b e d a b o v e, t h e y t y pi c all y s p a w n

b et w e e n e arl y - A u g ust t hr o u g h mi d-S e pt e m b er . As a r es ult, t h e y will li k el y b e s u bj e ct t o e xtr e m e

e n vir o n m e nt al c o n diti o ns f or t h e n e xt m o nt h or t w o. It is e x p e ct e d t h at a si g nifi c a nt n u m b er of

t h e 6, 2 5 0 wil d s pri n g/s u m m er C hi n o o k s al m o n t h at r et ur n e d t o t h e S n a k e Ri v er B asi n t his y e ar

will s u c c u m b t o t h es e l et h al c o n diti o ns a n d di e b ef or e s p a w ni n g.




Ot h er Fl o w D at a:
           Or e g o n W at er R es o ur c es D e p art m e nt
           L osti n e R i v er at B a k er R d , N R L osti n e, O R.: St at e of Or e g o n,
htt ps:// a p ps. wr d.st at e. or. us/ a p ps/s w/ h y dr o _ n e ar _r e al _ti m e/ (l ast visit e d J ul y 1 6, 2 0 2 1).
           L osti n e R i v er, N R L osti n e, O R: St at e of Or e g o n,
htt ps:// a p ps. wr d.st at e. or. us/ a p ps/s w/ h y dr o n e ar r e al ti m e/ (l ast visit e d J ul y 1 6, 2 0 2 1).
           I d a h o P o w er

           I m n a h a Ri v er: I d a h o P o w er,
htt ps://i d astr e a m.i d a h o p o w er. c o m/ E x p ort/ D at a S et ? D at a S et = Fl o w. D a y M e a n % 4 0 1 3 2 9 2 0 0 0 & E x p
ort F or m at = cs v & C o m pr ess e d =f als e & R o u n d D at a = F als e & U nit = & Ti m e z o n e = -
7 & _ = 1 6 2 4 3 3 4 0 9 5 2 7 7 (l ast visit e d J ul y 1 6, 2 0 2 1).

C O R R E C T E D D E C L A R A TI O N O F D A VI D B. J O H N S O N I N S U P P O R T O F S T A T E O F O R E G O N’ S
A N D N A TI O N A L WI L D LI F E F E D E R A TI O N’ S M O TI O N S F O R P R E LI MI N A R Y
I NJ U N C TI O N                                                                                            18
           Case 3:01-cv-00640-SI                   Document 2389                 Filed 07/20/21             Page 19 of 33




           2 9.      T h es e dir e cir c u mst a n c es - t h e c o nti n u e d l o w, e xti n cti o n l e v el n u m b er of

s p a w n ers a n d e xtr e m e e n vir o n m e nt al c o n diti o ns - r e q uir e i m m e di at e a cti o n t o h ol d o nt o t h es e

p o p ul ati o ns. As t h e Tri b e dis c uss e d i n 2 0 1 7, m a ki n g p ass a g e – d o w nstr e a m a n d u p – as

f a v or a bl e f or t h e pr o g e n y of t h es e l o w s p a w n y e ars as p ossi bl e is a bs ol utel y ess e nti al f or t h es e

p o p ul ati o ns.

           II. B R E A C HI N G T H E F O U R L O W E R S N A K E RI V E R D A M S W O U L D
               B E N E FI T T H E S U R VI V A L A N D R E C O V E R Y O F S N A K E RI V E R S A L M O N
               A N D S T E E L H E A D M O R E T H A N A N Y O T H E R A C TI O N

           3 0.      T h e N e z P er c e Tri b e a d o pt e d a r es ol uti o n i n 1 9 9 9 c alli n g f or t h e br e a c hi n g of t h e

f o ur L o w er S n a k e Ri v er d a ms. T his r es ol uti o n, a n d a d es cri pti o n of t h e r ati o n al e s u p p orti n g it, is

s et f ort h i n t h e Tri b e’s D F R M M a n a g e m e nt Pl a n f or 2 0 1 3 – 2 0 2 8 ( htt ps:// n e z p er c e. or g/ w p-



C O R R E C T E D D E C L A R A TI O N O F D A VI D B. J O H N S O N I N S U P P O R T O F S T A T E O F O R E G O N’ S
A N D N A TI O N A L WI L D LI F E F E D E R A TI O N’ S M O TI O N S F O R P R E LI MI N A R Y
I NJ U N C TI O N                                                                                            19
          Case 3:01-cv-00640-SI                     Document 2389                 Filed 07/20/21             Page 20 of 33




c o nt e nt/ u pl o a ds/ 2 0 2 0/ 0 9/ D F R M- M a n a g e m e nt -Pl a n - 2 0 1 3- 2 0 2 8. p df). T h e Tri b e’s p ositi o n o n

t his h as n ot c h a n g e d o v er t h e y e ars. I n f a ct, t h e i nf or m ati o n o n st at us of t h e r u ns, as w ell as t h e

lit er at ur e cit e d i n E d B o wl es ’ d e cl ar ati o n pr o vi d es a m pl e e vi d e n c e t h at t h e s ci e ntifi c c o m m u nit y

o v er w h el mi n gl y fi n ds t h at br e a c hi n g t h e f o ur l o w er S n a k e Ri v er d a ms w o ul d i n cr e as e t h e

s ur vi v al of S n a k e Ri v er s al m o n a n d st e el h e a d m or e t h a n a n y ot h er a cti o n a n d is ur g e ntl y n e e d e d .

           3 1.       T h e gr a p hi c b el o w d e pi cts t h e diff er e n c e i n s m olt -t o-a d ult r et ur n r at es ( S A Rs)

ass o ci at e d wit h br e a c hi n g t h e f o ur L o w er S n a k e Ri v er d a ms. 1 4 T h es e f o ur d a ms o n t h e L o w er

S n a k e Ri v er m a k e a n e xtr e m e diff er e n c e i n r et ur n r at es, a n d t h us t h e a bilit y f or t h e p o p ul ati o ns

t o s ur vi v e a n d r e c o v er. Wit h br e a c h , t h e s ur vi v al of t h e S n a k e B asi n p o p ul ati o ns w o ul d b e

e x p e ct e d t o b e si mil ar t o t h at f or p o p ul ati o ns t h at o nl y h a v e t hr e e or f o ur d a ms t o c o nt e n d wit h

b et w e e n t h e o c e a n a n d n at al str e a ms (s e e J o h n D a y a n d Y a ki m a Ri v er r et ur ns). T h er e ar e n o

ot h er o bstr u cti o ns or h a bit at c o n diti o ns t h at w o ul d pr e v e nt fis h fr o m fr e el y p assi n g fr o m t h e

h e a d w at ers of t h e S al m o n or Cl e ar w at er d o w n t o M c N ar y d a m.




14
     U. S. C o n gr ess m a n Mi k e Si m ps o n, T h e C ol u m bi a B asi n I niti ati v e, a v ail a bl e at
htt ps://si m ps o n. h o us e. g o v/s al m o n/ (l ast visit e d J ul y 1 6, 2 0 2 1.)

C O R R E C T E D D E C L A R A TI O N O F D A VI D B. J O H N S O N I N S U P P O R T O F S T A T E O F O R E G O N’ S
A N D N A TI O N A L WI L D LI F E F E D E R A TI O N’ S M O TI O N S F O R P R E LI MI N A R Y
I NJ U N C TI O N                                                                                            20
           Case 3:01-cv-00640-SI                     Document 2389                  Filed 07/20/21             Page 21 of 33




           3 2.       As s u c h, i t is i m p ort a nt t o c o nsi d er t h at alt h o u g h s pill c a n b e i n cr e as e d t o a v oi d

p o w er h o us e e n c o u nt er r at es a n d t h er e b y r e d u c e m ort alit y, t h e r es er v oirs, a n d t h e u n n at ur al

e n vir o n m e nt t h e y cr e at e f or mi gr at or y s p e ci es r e m ai n a d o mi n ati n g h ar m. T h e r es er v oirs sl o w

t h e ri v er a n d mi gr ati o n r at es a n d s er v e as h e at tr a ps, m a ki n g w ar m er w at er t e m p er at ur es –

e x a c er b at e d b y cli m at e c h a n g e – e v e n w ar m er.      T h e r es er v oirs pr o vi d e a gr e at er a m o u nt of

h a bit at f or pr e d at ors, es p e ci all y f or i ntr o d u c e d, n o n- n at i v e s p e ci es li k e s m all m o ut h b ass, a n d

m or e r e c e ntl y, w all e y e.   I n g e n er al, alt h o u g h d a m p ass a g e c a n a n d s h o ul d b e i m pr o v e d,

r es er v oirs will c o nti n u e t o b e u n n at ur al a n d h ar mf ul f or mi gr at or y fis h u ntil t h e y ar e r e m o v e d. 1 5


           15
                 A hi g h er p er c e nt a g e of S n a k e Ri v er F all C hi n o o k t h at e m er g e fr o m r e d ds c o nstr u ct e d
i n t h e l o w er Cl e ar w at er Ri v er d o us e t h e r es er v oirs f or e xt e n d e d p eri o ds of gr o wt h – oft e n

C O R R E C T E D D E C L A R A TI O N O F D A VI D B. J O H N S O N I N S U P P O R T O F S T A T E O F O R E G O N’ S
A N D N A TI O N A L WI L D LI F E F E D E R A TI O N’ S M O TI O N S F O R P R E LI MI N A R Y
I NJ U N C TI O N                                                                                            21
               Case 3:01-cv-00640-SI                  Document 2389                 Filed 07/20/21              Page 22 of 33




               III.      T   H E N E Z P E R C E T RI B E S U P P O R T S O R E G O N A N D N W F’ S M O T I O N S
                         F   O R I N J U N C TI V E R E LI E F T O I N C R E A S E V O L U N T A R Y S PI L L A N D
                         L   O W E R R E S E R V OI R W A T E R L E V E L S T O I N C R E A S E S A L M O N A N D
                         S   T E E L H E A D S U R VI V A L

               3 3.      T h e Tri b e is t h e m ost a cti v e of a n y si n gl e a g e n c y i n r est ori n g s al m o n a n d

st e el h e a d wit hi n N e z P er c e c o u ntr y – w hi c h o v erl a ys t h e c or e of s al m o n h a bit at i n t h e S n a k e

B asi n – a n d h as b e e n e n g a g e d i n t his eff ort f or d e c a d es. T h e Tri b e’s s u p p ort f or N W F’s a n d

Or e g o n’s (t o g et h er “ Pl ai ntiffs”) r e q u ests aris es fr o m its u ni q u e p ers p e cti v e a n d its hist or y, as

w ell as its e x p eri e n c e wit h o p er ati n g h at c h eri es (i n cl u di n g s u p pl e m e nt ati o n h at c h eri es i n w hi c h

t h e i nt e nt is t o i n cr e as e t h e n u m b er of s p a w n ers i n th e wil d ), a n d i m pl e m e nti n g e xt e nsi v e h a bit at

r est or ati o n pr oj e cts, a n d is als o b as e d o n t h e f oll o wi n g.

               3 4.      S n a k e Ri v er s pri n g/s u m m er C hi n o o k h a bit at e n c o m p ass es a b o ut 1 4 milli o n a cr es;

a b o ut h alf of t his is i n f e d er al Wil d er n ess Ar e as, N ati o n al R e cr e ati o n Ar e as, o n Wil d a n d S c e ni c

Ri v ers , a n d i n u n d e v el o p e d N ati o n al F or est r o a dl ess ar e as. T h er e ar e o nl y a f e w w a ys t o

i m pr o v e r et ur ns of fis h s p a w ni n g a n d r e ari n g i n t h e wil d er n ess ar e a ri v ers s u c h as t h e Mi n a m,

W e n a h a,      a n d Mi d dl e F or k S al m o n. R et ur ns t o t h es e ar e as c a n n ot b e i n cr e as e d b y s u p pl e m e nti n g

wit h h at c h er y fis h a n d h a bit at c a n n ot b e i m pr o v e d b y r e p airi n g m a n- c a us e d d e gr a d ati o n. As a

c o ns e q u e n c e, a cti o ns t h at c a n b e t a k e n t o i m pr o v e r et ur ns ar e t h os e t h at o c c ur aft er t h e fis h h a v e

l eft t h eir ri v ers a n d b e g u n t h eir mi gr ati o n. T h es e i n cl u d e i m pr o vi n g d o w nstr e a m p ass a g e at t h e

d a ms; r e d u ci n g pr e d at ors ( e. g., bir ds a n d ot h er fis h); r e d u ci n g pr e d ati o n o n r et ur ni n g a d ults ( e. g.,


m at uri n g t o s m olt as a y e arli n g, r at h er t h a n t h e s u b y e arli n g lif est a g e t y pi c al f or t h e s p e ci es. T h e
c h a n g e d mi gr ati o n ti mi n g is t h e r es ult of r el e as es fr o m D w ors h a k D a m – w hi c h a c c el er at e
e m er g e n c e ti mi n g ( b e c a us e t h e y ar e w ar m er t h a n a m bi e nt ri v er c o n diti o ns), a n d t h e n r et ar d
n or m al gr o wt h a n d e mi gr ati o n ti mi n g ( b e c a us e t h e y ar e t h e n c o ol er t h a n a m bi e nt ri v er
c o n diti o ns) f or t h e s p e ci es. I n ot h er w or ds, t h e n at ur al lif e c y cl e of S n a k e Ri v er F all C hi n o o k h as
b e e n alt er e d b y t h e o p er ati o ns of t w o diff er e nt r es er v oirs.

C O R R E C T E D D E C L A R A TI O N O F D A VI D B. J O H N S O N I N S U P P O R T O F S T A T E O F O R E G O N’ S
A N D N A TI O N A L WI L D LI F E F E D E R A TI O N’ S M O TI O N S F O R P R E LI MI N A R Y
I NJ U N C TI O N                                                                                            22
            Case 3:01-cv-00640-SI                    Document 2389                 Filed 07/20/21              Page 23 of 33




s e a li o ns); r e d u ci n g pr o bl e ms wit h u pstr e a m p ass a g e ( m a n a gi n g fl o ws o v er t h e d a ms s o t h at t h e

a d ults c a n e asil y fi n d t h e l a d d ers); a n d m a n a gi n g h ar v est. 1 6 Of all t h es e s o ur c es of m ort alit y, t h e

gr e at est is t h at ass o ci at e d wit h d o w nstr e a m p ass a g e at t h e d a ms 1 7 a n d t h e Tri b e s u p p orts

Or e g o n’s a n d N W F’s r e q u ests f or i nj u n cti v e r eli ef t o a d dr ess t h at.

            A.        T h e I n c r e as es i n V ol u nt a r y S pill O r e g o n a n d N W F S e e k Will H el p I n c r e as e
                      A d ult R et u r ns

            3 5.      T h e N e z P er c e Tri b e s u p p orts t h e s pill o p er ati o ns r e q u est e d i n Or e g o n ’s a n d

N W F’s m oti o ns f or i nj u n cti v e r eli ef . Th e s pill r e q u est e d is a n a cti o n t h at c a n h a v e a virt u all y

i m m e di at e eff e ct o n i m pr o vi n g s ur vi v al d uri n g t h e s m olt-t o-a d ult lif e st a g e . Spill l e v els c a n b e

i m pl e m e nt e d a n d a dj ust e d o n a s h ort ti m eli n e a n d c a n yi el d i m m e di at e b e n efits.        As s u c h, s pill

c a n p r o vi d e a s ur vi v al c us hi o n a n d r e d u c e t h e h ar m t o t h e list e d s p e ci es t h at w o ul d ot h er wis e

o c c ur.

            3 6.      T h e f o u n d ati o n f or t h e s pill r eli ef r e q u este d b y Or e g o n a n d N W F, a n d f or

t h e Tri b e’s s u p p ort of t h at r e q u est, is b as e d u p o n s ur vi v al b e n efits r es ulti n g fr o m a

r e d u cti o n i n p o w er h o us e (t ur bi n e or b y p ass) e n c o u nt er r at es, wit h ass o ci at e d b y p ass eff e cts

a n d l at e nt m ort alit y, f or all of t h e d a ms t h e fis h m ust p ass.

            3 7.      I n-ri v er a n d o c e a n s ur vi v al, as t h e y c orr es p o n d t o b y p ass eff e cts a n d l at e nt

m ort alit y, h a v e b e e n e m pi ri c all y st u di e d. C o m p ar ati v e S ur vi v al St u d y ( C S S) r e p orts


            16
              Fis h eri es, tr e at y a n d n o n-I n di a n, ar e m a n a g e d o n a b u n d a n c e- b as e d sli di n g s c al es t h at
ar e r es p o nsi v e t o t h e a n n u al r et ur ns. T his y e ar, b e c a us e of t h e l o w pr e di ct e d r et ur ns, t h e Tri b e
cl os e d h ar v est o n all n at ur al s p a w ni n g ar e as wit h t h e e x c e pti o n of t h os e w h er e t h e r u ns ar e
s u p pl e m e nt e d b y h at c h eri es.
            17
               S e e, e. g. , 2 0 0 8 N O A A A R B 1 4 3 at 3 2 ( Fi g. 8 A) ( gr a p h s h o wi n g F C R P S r es p o nsi bl e f or
4 3- 7 4 % of h u m a n- c a us e d m ort alit y f or o v er all S n a k e Ri v er s pri n g/s u m m er C hi n o o k
p o p ul ati o ns); i d. ( u p t o 8 7 % f or p o p ul ati o ns wit h l o w h a bit at i m pr o v e m e nt p ot e nti al).

C O R R E C T E D D E C L A R A TI O N O F D A VI D B. J O H N S O N I N S U P P O R T O F S T A T E O F O R E G O N’ S
A N D N A TI O N A L WI L D LI F E F E D E R A TI O N’ S M O TI O N S F O R P R E LI MI N A R Y
I NJ U N C TI O N                                                                                            23
          Case 3:01-cv-00640-SI                       Document 2389                  Filed 07/20/21              Page 24 of 33




( H a es e k er et al. 2 0 1 2 ( N M F S 0 0 3 0 0 7 0 3), T u o mi k os ki et al. 2 0 1 3,1 8          M c C a n n et al. 2 0 1 5,1 9
                               20
M c C a n n et al. 2 0 1 6,         M c C a n n et al . 2 0 1 7,2 1 M c C a n n et al ., 2 0 1 9,2 2      M c C a n n et al 2 0 2 02 3 )

h a v e pr o vi d e d s ci e ntifi c j ustifi c ati o n t h at b ot h i n-ri v er s ur vi v al a n d o c e a n s ur vi v al i n cr e as e

as t h e e n c o u nt er r at e of fis h wit h p o w er h o us es d e cr e as e.

           3 8.        T h e N e z P er c e Tri b e d e v el o p e d a w e b -b as e d a p pli c ati o n 2 4 b as e d o n C S S



           18
                T u o mi k os ki et al., C o m p ar ati v e S ur vi v al St u d y of PI T-t a g g e d S pri n g/ S u m m er/ F all
C hi n o o k, S u m m er St e el h e a d, a n d S o c k e y e 2 0 1 3 A n n u al R e p ort,
htt ps:// w w w.f p c. or g/ d o c u m e nts/ C S S/ 2 0 1 3- C S S - R e p ort- Fi x. p df. ( C o ul d n ot r e a dil y fi n d 2 0 1 3
C S S i n N O A A A d mi nistr ati v e R e c or d.)
           19
              M c C a n n et al., C o m p ar ati v e S ur vi v al St u d y of PI T- t a g g e d S pri n g/ S u m m er/ F all
C hi n o o k, S u m m er St e el h e a d, a n d S o c k e y e 2 0 1 5 A n n u al R e p ort,
htt ps:// w w w.f p c. or g/ d o c u m e nts/ C S S/ 2 0 1 5- C S S - R e p ort- Fi x. p df. ( C o ul d n ot r e a dil y fi n d 2 0 1 5
C S S i n N O A A A d mi nistr ati v e R e c or d.)
           20
              M c C a n n et al., C o m p ar ati v e S ur vi v al St u d y of PI T- t a g g e d S pri n g/ S u m m er/ F all
C hi n o o k, S u m m er St e el h e a d, a n d S o c k e y e 2 0 1 6 A n n u al R e p ort,
htt ps:// w w w.f p c. or g/ d o c u m e nts/ C S S/ 2 0 1 6- C S S - R e p ort- Fi x. p df. ( C o ul d n ot r e a dil y fi n d 2 0 1 6
C S S i n N O A A A d mi nistr ati v e R e c or d.)
           21
              M c C a n n et al., C o m p ar ati v e S ur vi v al St u d y of PI T- t a g g e d S pri n g/ S u m m er/ F all
C hi n o o k, S u m m er St e el h e a d, a n d S o c k e y e 2 0 1 7 A n n u al R e p ort,
htt ps:// w w w.f p c. or g/ d o c u m e nts/ C S S/ 2 0 1 7- C S S - R e p ort- Fi x. p df. ( C o ul d n ot r e a dil y fi n d 2 0 1 7
C S S i n N O A A A d mi nistr ati v e R e c or d.)
           22
              M c C a n n et al., C o m p ar ati v e S ur vi v al St u d y of PI T- t a g g e d S pri n g/ S u m m er/ F all
C hi n o o k, S u m m er St e el h e a d, a n d S o c k e y e 2 0 1 9 A n n u al R e p ort ,
htt ps:// w w w.f p c. or g/ d o c u m e nts/ C S S/ 2 0 1 9 C S S A n n u al R e p ort. p df . ( C o ul d n ot r e a dil y fi n d 2 0 1 9
C S S i n N O A A A d mi nistr ati v e R e c or d.)
           23
              M c C a n n et al., C o m p ar ati v e S ur vi v al St u d y of PI T- t a g g e d S pri n g/ S u m m er/ F all
C hi n o o k, S u m m er St e el h e a d, a n d S o c k e y e 2 0 2 0 A n n u al R e p ort,
htt ps:// w w w.f p c. or g/ d o c u m e nts/ C S S/ 2 0 2 0- C S S - R e p ort. p df. ( C o ul d n ot r e a dil y fi n d 2 0 2 0 C S S i n
N O A A A d mi nistr ati v e R e c or d.)
           24
                T his a p pli c ati o n is a v ail a bl e at: htt ps:// n ptfis h eri es.s hi n y a p ps.i o/ pit p h 2/


C O R R E C T E D D E C L A R A TI O N O F D A VI D B. J O H N S O N I N S U P P O R T O F S T A T E O F O R E G O N’ S
A N D N A TI O N A L WI L D LI F E F E D E R A TI O N’ S M O TI O N S F O R P R E LI MI N A R Y
I NJ U N C TI O N                                                                                            24
Case 3:01-cv-00640-SI   Document 2389   Filed 07/20/21   Page 25 of 33
          Case 3:01-cv-00640-SI                     Document 2389                 Filed 07/20/21             Page 26 of 33




p o w er h o us e p ass a g e, a n d es p e ci all y t ur bi n e p ass a g e, s h o w n f or s pri n g a n d s u m m er p eri o ds still

a p pl y d uri n g ot h er m o nt hs. I n c o ntr ast, t h e b e n efits of s urf a c e p ass a g e, vi a s pill, h as b e e n s h o w n

t o b e n efit i n-ri v er a n d o c e a n s ur vi v al ( as dis c uss e d e arli er) a n d s h o ul d b e pr o vi d e d t o all fis h

s p e ci es a n d lif e hist ori es. T h es e i n cl u d e f all a n d wi nt er mi gr ati o n b y j u v e nil e f all C hi n o o k; e arl y

s pri n g mi gr ati o n b y j u v e nil e s pri n g/s u m m er C hi n o o k, st e el h e a d, a n d l a m pr e y; a n d d o w nstr e a m

p ass a g e of a d ult st e el h e a d.

           Pr o vi di n g s urf a c e p ass a g e s pill d uri n g t h e f all a n d wi nt er is es p e ci all y criti c al i n or d er

eli mi n at e t h e “ z er o fl o w ” o p er ati o ns all o w e d t o o c c ur u n d er t h e 2 0 2 0 Bi O p (st arti n g as e arl y as

mi d - O ct o b er). U n d er s u c h c o n diti o ns, a ri v er is n o l o n g er a ri v er. 2 8

           I n a d diti o n, t h e m erits of s pill d uri n g t h e f all, wi nt er, a n d s pri n g f or d o w nstr e a m p ass a g e

of a d ult st e el h e a d, t h at o v ers h o ot t h eir n at al str e a ms, s h o ul d b e a v ail a bl e c o nti n u o usl y; n ot o nl y

f or 1 2 h o urs p er w e e k d uri n g s el e ct m o nt hs of t h e y e ar, as r e q uir e d u n d er t h e 2 0 2 0 Bi O p.

           4 0.       Si mil ar t o m y pr e vi o us a n al ysis of a d ult r et ur n b e n efits fr o m i n cr e as e d s pill i n t h e

d e cl ar ati o ns I s u b mitt e d i n 2 0 1 7, t his I nj u n cti v e R eli ef r e q u est is e x p e ct e d t o bri n g b a c k m or e

a d ults. W h at m a k es t his r e q u est e v e n m or e c o m p elli n g is t h e c urr e nt r e alit y t h at w h e n m a n y

p o p ul ati o ns of S n a k e Ri v er s pri n g/s u m m er C hi n o o k h a v e 5 0 or f e w er s p a w n ers o n t h e s p a w ni n g

gr o u n ds, e a c h n at ur al s p a w n er c o u nts t o w ar ds i m pr o vi n g t h at n u m b er. All t h e “ k n o bs ” o n h y dr o

o p er ati o ns t h at c a n b e n efit f is h m ust b e t ur n e d n o w.




           28
               Eli mi n ati o n of z er o f l o w c o n diti o ns w er e s o u g ht b y fis h m a n a g ers ( S O R 2 0 2 0- 6), b ut
r ej e ct e d b y A cti o n A g e n ci es.

C O R R E C T E D D E C L A R A TI O N O F D A VI D B. J O H N S O N I N S U P P O R T O F S T A T E O F O R E G O N’ S
A N D N A TI O N A L WI L D LI F E F E D E R A TI O N’ S M O TI O N S F O R P R E LI MI N A R Y
I NJ U N C TI O N                                                                                            26
          Case 3:01-cv-00640-SI                     Document 2389                 Filed 07/20/21             Page 27 of 33




          B.          T h e L o w e ri n g of R es e r v oi r W at e r L e v els t h at O r e g o n a n d N W F S e e k Will
                      H el p I n c r e as e S al m o n a n d St e el h e a d S u r vi v al

          4 1.        T h e Tri b e s u p p orts Or e g o n ’s a n d N W F’s r e q u ests f or o p er ati o ns at Mi ni m u m

O p er ati o n P o ol ( M O P). O p er ati o n of L o w er S n a k e Ri v er pr oj e cts at M O P el e v ati o ns h as b e e n

est a blis h e d as a fis h pr ot e cti o n m e as ur e t h at r e d u c es w at er tr a nsit ti m e a n d fis h tr a v el ti m e.

H o w e v er, d e vi ati o n fr o m M O P el e v ati o ns h a v e b e e n i m pl e m e nt e d b y t h e C or ps of E n gi n e ers as

m e a ns t o m ai nt ai n s uffi ci e nt d e pt h i n t h e n a vi g ati o n c h a n n el a n d p orts. S h o ali n g, c a us e d b y

s e di m e nt b uil d- u p i n t h e L o w er Gr a nit e p o ol is n o w r e q uiri n g t h e p o ol t o b e m ai nt ai ne d t hr e e

f e et hi g h er t h a n M O P d uri n g l o w fl o w c o n diti o ns. L o w er Gr a nit e r es er v oir s er v es as a s e di m e nt

si n k a n d dr e d gi n g h as b e e n t h e pri m ar y t o ol ( wit h its o w n s et of i m p a cts a n d c osts) d e pl o y e d b y

t h e C or ps t o m ai nt ai n t his c h a n n el f or n a vi g ati o n. Pr es e ntl y, t h e C or ps h as r ais e d t h e el e v ati o n

of M O P – t o t h e b e n efit of n a vi g ati o n b ut t o t h e d etri m e nt of t h e E S A -list e d fis h. ( T his e x a m pl e

is dis c uss e d b el o w i n ¶ 4 3).

          4 2.        T h e i m p a cts of t h e r ais e d M O P c o n diti o ns o n fis h tr a v el ti m e is d es cri b e d i n t h e

Fis h P ass a g e C e nt er ’s m e m o 3 4- 2 1.2 9 S y n er g y b et w e e n l o w fl o ws a n d r ais e d M O P c o n diti o ns

e x a c er b at es t h e i m p a cts o n fis h tr a v el ti m e wit h t hr e e f o ot r ais e d M O P c o n diti o ns - sl o wi ng

tr a v el ti m e t hr o u g h t h e L o w er Gr a nit e P o ol b y u p t o 8 t o 1 2 h o urs.

          I V.        T h e T ri b e’s E x p e ri e n c e G i v es it N o C o nfi d e n c e t h e A cti o n A g e n ci es,
                      F oll o wi n g t h e 2 0 2 0 R O D, W ill V ol u nt a ril y A ct t o B e n efit t h e Im p e ril e d F is h

          4 3.        Si n c e t h e A cti o n A g e n ci es iss u a n c e of t h e 2 0 2 0 R O D a d o pti n g t h e 2 0 2 0 Bi O p

a n d 2 0 2 0 EI S , t h e Tri b e h as h a d t o m a k e or s u p p ort s e v er al S yst e ms O p er ati o ns R e q u ests



          29
               A v ail a bl e at htt ps:// w w w.f p c. or g/ d o c u m e nts/ m e m os/ 3 4- 2 1. p df .


C O R R E C T E D D E C L A R A TI O N O F D A VI D B. J O H N S O N I N S U P P O R T O F S T A T E O F O R E G O N’ S
A N D N A TI O N A L WI L D LI F E F E D E R A TI O N’ S M O TI O N S F O R P R E LI MI N A R Y
I NJ U N C TI O N                                                                                            27
           Case 3:01-cv-00640-SI                       Document 2389                Filed 07/20/21               Page 28 of 33




( S O Rs) t o t h e A cti o n A g e n ci es t o r e vis e t h eir o p er ati o ns t o gi v e d ef er e n c e t o t h e s ur vi v al of t h e

fis h.    A d es cri pti o n of t h e S O Rs, t h eir dis p ositi o n a n d t h e Tri b e’s r ol e ar e s h o w n i n T a bl e 2. T h e

A cti o n A g e n ci es’ o p er ati o ns t h at f or c e d t h e Tri b e t o m a k e or s u p p or t S O Rs i n cl u d e d: c ess ati o n

of fl o w t hr o u g h t h e r es er v oirs f or a n e xt e n d e d p eri o d i n t h e f all – l e a vi n g n o fl o w f or fis h t o

f oll o w; 3 0 e xtr e m e d ail y fl u ct u ati o ns i n r el e as es fr o m D w ors h a k D a m – dist ur bi n g j u v e nil es

d o w nstr e a m of t h e d a m; 3 1 a n d o p er ati n g L o w er Gr a nit e at a n el e v at e d p o ol l e v el – sl o wi n g tr a v el

ti m e a n d d e cr e asi n g effi ci e n c y of c o ol w at er r el e as es fr o m D w ors h a k D a m n e c ess ar y t o c o ol
                                     32
L o w er S n a k e r es er v oirs.        I n c as es w h er e t h e S O R r e q u ests w er e r ej e ct e d, t h e A cti o n A g e n ci es

d e ci d e d t o i m pl e m e nt o p er ati o ns f or t h e b e n efit of p o w er pr o d u cti o n or n a vi g ati o n p ur p os es of

t h e d a m, n ot f or t h e b e n efit of E S A-list e d fis h.          W e h a v e n o c o nfi d e n c e, b as e d o n o ur e x p eri e n c e

f oll o wi n g t h e A cti o n A g e n ci es ’ iss u a n c e of t h eir 2 0 2 0 R e c or d of D e cisi o n, t h at t h e A cti o n

A g e n ci es will t a k e a cti o ns t h at ar e c o nsist e nt wit h a d dr essi n g t h e dir e c o n diti o n of S n a k e B asi n

c hi n o o k, s o c k e y e, a n d st e el h e a d p o p ul ati o ns.




           30
               C ol u m bi a B asi n B ull eti n, H y dr o M a n a g ers R ej e ct S al m o n M a n a g ers R e q u est t o P us h
B a c k St art D at e o n Z er o Ni g htti m e G e n er ati o n i n L o w er S n a k e; D e cisi o n El e v at e d t o O v ersi g ht
Gr o u p ( O ct. 1 2 0 2 0), htt ps:// w w w. c b b ull eti n. c o m/ h y dr o- m a n a g ers -r ej e ct-s al m o n-m a n a g ers -
r e q u est-t o- p us h-b a c k -st art-d at e - o n-z er o -ni g htti m e -g e n er ati o n -i n-l o w er-s n a k e-d e cisi o n -el e v at e d -
t o- o v ersi g ht- gr o u p/ (l ast visit e d J ul y 1 6, 2 0 2 1).
           31
                P et e C ast er, Fl o w S wi n gs R oil A n gl ers, T h e L e wist o n Tri b u n e ( F e b. 5, 2 0 2 1),
htt ps://l mtri b u n e. c o m/ o ut d o ors/fl o w-s wi n gs- r oil- a n gl ers/i m a g e _ d 8 5 4 7 7 3 a- 5f 1 2- 5 5 c 0- 9 2 1 9-
c b a b b 1 3 d 4 6 9 d. ht ml .
           32
              Eri c B ar k er, M or e St e ps T a k e n t o H el p S n a k e Ri v er S al m o n , T h e L e wist o n Tri b u n e
(J ul y 1 5, 2 0 2 1), htt ps://l mtri b u n e. c o m/ n ort h w est/ m or e -st e ps-t a k e n-t o-h el p -s n a k e-ri v er-
s al m o n/ arti cl e _ e 6 8 0 1 7 8 5-f 7 3 c- 5 9 5 2- a b 0f- 8 a 7 e 6f 9 a 2 c 8 6. ht ml .

C O R R E C T E D D E C L A R A TI O N O F D A VI D B. J O H N S O N I N S U P P O R T O F S T A T E O F O R E G O N’ S
A N D N A TI O N A L WI L D LI F E F E D E R A TI O N’ S M O TI O N S F O R P R E LI MI N A R Y
I NJ U N C TI O N                                                                                            28
          Case 3:01-cv-00640-SI                    Document 2389                Filed 07/20/21              Page 29 of 33




T a bl e 2. S O Rs ass o ci at e d wit h 2 0 2 0 Bi O p i m pl e m e nt ati o n. A v ail a bl e at 2 0 2 1 S yst e m
O p er ati o n al R e q u ests / T M T ( cr o h ms. or g) .

 S O R #       P u r p os e                                   Dis p ositi o n                                N e z P e r c e R ol e

 2 0 2 0 -6    R e c o m m e n d c o nti n u e d              R ej e ct e d at T e c h ni c al               Pri m ar y A ut h or
               a p pli c ati o n of Z er o Ni g htti m e      M a n a g e m e nt T e a m ( T M T )
               Fl o w li mit ati o ns a n d crit eri a,       a n d t h e R e gi o n al
               i m pl e m e nt e d si n c e 2 0 0 5, at       I m pl e m e nt ati o n O v ersi g ht
               t h e S n a k e Ri v er pr oj e cts.           Gr o u p ( RI O G )
 2021 -        R e c o m m e n d c ess ati o n of             S O R r e vis e d                              Pri m ar y A ut h or
 1             wit hi n d a y l o a d s h a pi n g
               o p er ati o ns at D w ors h a k D a m.
 2 0 2 1 -1 ( U p d at e d)                                   L o a d s h a pi n g s us p e n d e d          Pri m ar y A ut h or
                                                              w hil e p at h f or w ar d d e v el o p e d
                                                              (still p e n di n g).
 2 0 2 1 -3    R e q u est e d o p er ati o ns t o            I m pl e m en t e d                            Si g n e d o n
               miti g at e f or a n d r e d u c e hi g h
               w at er t e m p er at ur es i n t h e
               l o w er S n a k e Ri v er r es er v oirs
 2 0 2 1 -4    R e q u est e d s h ort -t er m                I m pl e m e nt e d i n p art; A cti o n 1     Si g n e d o n
               o p er ati o n m o difi c ati o ns t o         (l o w eri n g of S n a k e r es er v oirs
               a d dr ess u ns e as o n a bl y hi g h-        t o mi ni m u m o p er ati n g p o ol
               w at er t e m p er at ur es i n t h e          ( M O P) el e v ati o ns) r ej e ct e d at
               r e gi o n d uri n g 2 0 2 1                   T M T a n d el e v at e d t o RI O G
                                                              b y N P T ( RI O G d eli b er ati o n
                                                              p e n di n g)
 2 0 2 1 -5    W e r e q u est t h at t h e f oll o wi n g    I m pl e m e nt e d                            Si g n e d o n
               a cti o n b e i m pl e m e nt e d t o
               c o ns er v e w at er i n D w ors h a k
               R es er v oir i n or d er t o e xt e n d
               t e m p er at ur e miti g ati o n l at er
               i nt o A u g ust: 2 ( 1) i n cr e as e
               w at er t e m p er at ur e crit eri o n f or
               t h e L o w er Gr a nit e T ailr a c e
               fr o m 6 8° F t o 6 9. 5 ° F
               b e gi n ni n g n o e arli er t h a n J ul y
               2 3r d a n d n o l at er t h a n J ul y
               2 9t h a n d e n di n g o n A u g ust
               1 7 t h. As c o n diti o ns w arr a nt,
               F P A C will d et er mi n e st art a n d
               e n d d at es a n d u p d at e T M T.


C O R R E C T E D D E C L A R A TI O N O F D A VI D B. J O H N S O N I N S U P P O R T O F S T A T E O F O R E G O N’ S
A N D N A TI O N A L WI L D LI F E F E D E R A TI O N’ S M O TI O N S F O R P R E LI MI N A R Y
I NJ U N C TI O N                                                                                            29
          Case 3:01-cv-00640-SI                     Document 2389                 Filed 07/20/21             Page 30 of 33




          V.          T h e 2 0 2 0 Bi O p F ails t o R e v e al t h e St at us of Fis h a n d Wil dlif e P r o g r a m
                     F u n di n g R el ati v e t o T ri b ut a r y H a bit at R est o r ati o n a n d Off-Sit e Miti g ati o n
                     t h at t h e Bi O p R eli es U p o n

          4 4.       T h e 2 0 2 0 Bi O p o bs er v es t h at t h e A cti o n A g e n ci es h a v e pr o p os e d tri b ut ar y h a bit at

r est or ati o n as p art of t h e pr o p os e d a cti o n, a n d r ef ers t h e r e a d er t o t h e A cti o n A g e n ci es’

Bi ol o gi c al Ass ess m e nt w h er e t h e A cti o n A g e n ci es st at e t h at, f or t h e n e xt 1 5 y e ars – fr o m 2 0 2 1

t hr o u g h 2 0 3 6 “[t] h e eff ort will b e at a si mil ar l e v el t o t h at d es cri b e d i n t h e 2 0 1 8 pr o p os e d

a cti o n …. ” B A at 2 - 9 7 ( N M F S 0 0 2 4 6 7 2 6). Els e w h er e, t h e Bi O p a c q ui es c es t o t h e B A’s

i m pr essi o n t h at t h e A cti o n A g e n ci es will b e i m pl e m e nti n g a r el ati v el y si mil ar l e v el of eff ort

w h e n it c o m es t o r es e ar c h, m o nit ori n g or h at c h er y a cti o ns. T his C o urt, i n N M F S V , or d ere d t h e

A cti o n A g e n ci es t o “ c o nti n u e t o f u n d a n d i m pl e m e nt t h e 2 0 1 4 Bi O p u ntil t h e [t h e n-

c o nt e m pl at e d] 2 0 1 8 bi ol o gi c al o pi ni o n is pr e p ar e d a n d iss u e d. N M F S V , at 9 4 9. N eit h er t h e

Bi O p n or t h e B A r e v e als t h at d uri n g 2 0 1 8, B P A w e nt t hr o u g h a hi g hl y p u bli ci z e d fi n a n ci al
                                                                                                                                     33 34
c risis, d uri n g w hi c h t h e y c h os e t o c ut e x p e n dit ur es f or t h e Fis h a n d Wil dlif e Pr o gr a m ( F W P)
                                                                                                            35
T h e Tri b e h a d its c o ntr a cts f u n d e d b y t h e Dir e ct F u n d e d e x p e ns e pr o gr a m        re d uce d b y



          33
                R o c k y B ar k er, T his A g e n c y S p e n ds t h e M ost t o H el p N ort h w est S al m o n B ut C uts ar e
C o mi n g, I d a h o St at es m a n, htt ps:// w w w.i d a h ost at es m a n. c o m/ n e ws/l o c al/ n e ws - c ol u m ns-
bl o gs/l ett ers -fr o m-t h e- w est/ arti cl e 1 9 7 3 9 3 2 8 9. ht ml.
          34
                 T e d Si c ki n g er, B o n n e vill e P o w er O utli n es its Pl a n t o St a y C o m p etiti v e , T h e
Or e g o ni a n/ Or e g o n Li v e ( U p d at e d J a n. 3 0, 2 0 1 9; P ost e d J a n. 3 1, 2 0 1 8),
htt ps:// w w w. or e g o nli v e. c o m/ b usi n ess/ 2 0 1 8/ 0 1/ b o n n e vill e _ p o w er _ o utli n es _its. ht ml .
          35
              T h e Dir e ct - F u n d e d pr o gr a m p a ys f or pr oj e cts s u c h as h a bit at i m pr o v e m e nts, r es e ar c h,
a n d s o m e h at c h er y c osts. T h es e ar e diff er e nt fr o m ot h er c at e g ori es i n t h e F W P s u c h as
R ei m b urs a bl es, Fi x e d C osts, F or g o n e R e v e n u e , a n d P o w er P ur c h as es – S e e N ort h w est P o w er
a n d C o ns er v ati o n 2 0 2 0 C ol u m bi a Ri v er B asi n Fis h a n d Wil dlif e Pr o gr a m C osts R e p ort,
htt ps:// w w w. n w c o u n cil. or g/sit es/ d ef a ult/fil es/ 2 0 2 1 - 2. p df.


C O R R E C T E D D E C L A R A TI O N O F D A VI D B. J O H N S O N I N S U P P O R T O F S T A T E O F O R E G O N’ S
A N D N A TI O N A L WI L D LI F E F E D E R A TI O N’ S M O TI O N S F O R P R E LI MI N A R Y
I NJ U N C TI O N                                                                                            30
Case 3:01-cv-00640-SI   Document 2389   Filed 07/20/21   Page 31 of 33
           Case 3:01-cv-00640-SI                         Document 2389                 Filed 07/20/21           Page 32 of 33




W h at is si g nifi c a nt a b o ut t h es e c ost c utti n g m e as ur es is t h at f u n di n g f or S n a k e B asi n E S A- list e d

fis h 3 8 w er e r e d u c e d si g nifi c a ntl y – as s h o w n i n t h e gr a p hi c b el o w.


                                         S n a k e B asi n A n a dr o m o us Fis h E x p e n dit ur es
                   $ 7 4, 0 0 0, 0 0 0
                   $ 7 2, 0 0 0, 0 0 0
                   $ 7 0, 0 0 0, 0 0 0
                   $ 6 8, 0 0 0, 0 0 0
                   $ 6 6, 0 0 0, 0 0 0
                   $ 6 4, 0 0 0, 0 0 0
                   $ 6 2, 0 0 0, 0 0 0
                   $ 6 0, 0 0 0, 0 0 0
                                               2016             2017            2018             2019             2020


R e l ati v e t o B P A’s a bilit y t o f u n d a si mil ar l e v el of h a bit at eff ort or its willi n g n ess t o i m pl e m e nt

a d diti o n al m e as ur es t h at c a n h el p t h es e fis h o ut of t h e dir e c o n diti o n t h e y ar e i n, it is i m p ort a nt t o

r e c o g ni z e t h at B P A h as i n di c at e d i n its r e c e nt R at e C as es, I nt e gr at e d Pr o gr a m R e vi e ws, a n d its

2 0 1 8 – 2 0 2 8 Str at e gi c Pl a n, t h at it pl a ns t o h ol d c osts at or b el o w t h e c ost of i nfl ati o n t hr o u g h

2 0 2 8 w h e n t h e n e w l o n g- t er m c o ntr a cts ar e i n pl a c e – ess e nti all y a fl at -li n e d b u d g et, at t his

r e d u c e d l e v el. F urt h er, B P A h as d es cri b e d t h at “ B P A i nt e n ds t o m a n a g e its fis h a n d wil dlif e

pr o gr a m c osts ( dir e ct a n d c a pit al c osts) at or b e l o w t h e r at e of i nfl ati o n, i n cl usi v e of a n y n e w

o bli g ati o ns t h at m a y e m er g e fr o m liti g ati o n or s u bs e q u e nt c o m mit m e nts i n c urr e nt or f ut ur e

bi ol o gi c al o pi ni o ns. ” 3 9         Y et a g ai n, B P A a p p e ars t o b e f o c us e d o n w h at t h e est a blis h m e nt is

c a p a bl e of h a n dli n g wit h mi ni m al disr u pti o n.


           38
                 T his i n cl u d es Dir e ct - F u n d e d, C a pit al c osts a n d B P A c osts ass o ci at e d wit h
a d mi nist eri n g t h e c o ntr a cts f or S n a k e B asi n F all C hi n o o k, S pri n g/s u m m er C hi n o o k, S o c k e y e a n d
St e el h e a d.
           39
                B P A, htt ps:// w w w. b p a. g o v/ Str at e gi c Pl a n/ Str at e gi c Pl a n/ 2 0 1 8- Str at e gi c - Pl a n. p df at 4 1.

C O R R E C T E D D E C L A R A TI O N O F D A VI D B. J O H N S O N I N S U P P O R T O F S T A T E O F O R E G O N’ S
A N D N A TI O N A L WI L D LI F E F E D E R A TI O N’ S M O TI O N S F O R P R E LI MI N A R Y
I NJ U N C TI O N                                                                                            32
Case 3:01-cv-00640-SI   Document 2389   Filed 07/20/21   Page 33 of 33
